Name: Commission Regulation (EEC) No 727/92 of 24 March 1992 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/16 Official Journal of the European Communities 25. 3 . 92 COMMISSION REGULATION (EEC) No 727/92 of 24 March 1992 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed :Having regard to the Treaty establishing the European Economic Community, Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 (1 ) thereof, Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GAIT, the levies should be limited to the amounts resulting from that binding ; Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611 /90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (3) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 3663/91 (4), for the period 1 January to 31 March 1992, they must be fixed anew for the period 1 April to 30 June 1992 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 October 1991 to 29 February 1992 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries f7), as amended by Regulation (EEC) No 3588/91 (8), and Council Regulation (EEC) No 715/90 f) on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as amended by Regulation (EEC) No 444/92 (10), special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain pigmeat products ;Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 of the Council (% as last amended by Regulation (EEC) No 3906/87 (*), at 3 % ; Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (n), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate prices for the period 1 April to 30 June 1992 ; (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. h OJ No L 152, 16. 6. 199Ã , p. 18 . (j OJ No L 348, 17. 12. 1991 , p. 49 . 0 OJ No L 282, 1 . 11 . 1975, p. 25. 0 OJ No L 370, 30 . 12. 1987, p. 11 . o OJ No L 370, 31 . 12. 1990. o OJ No L 341 , 12. 12. 1991 , p. 6. f) OJ No L 84, 30. 3. 1990, p. 85. H OJ No L 58, 5. 3 . 1991 , p. 1 . (") OJ No L 263, 19. 9. 1991 , p. 1 . 25. 3. 92 Official Journal of the European Communities No L 79/17 Whereas Council Regulation (EEC) No 518/92 ('), (EEC) No 519/92 (2) and (EEC) No 520/92 (3) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 564/92 (4) lays down detailed rules for applying the arrangements provided for in these agree ­ ments as regards pigmeat ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 April to 30 June 1992, the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 (1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 April 1992. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 56, 29. 2. 1992, p. 3. O OJ No L 56, 29. 2. 1992, p. 6. 0 OJ No L 56, 29. 2. 1992, p. 9. (4) OJ No L 61 , 6. 3 . 1992, p. 9. Official Journal of the European Communities 25. 3 . 92No L 79/18 ANNEX to the Commission Regulation of 24 March 1992 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 70,64 51,76  0103 9211 60,08 44,02  0103 9219 70,64 51,76 (4)  0203 11 10 91,86 6731 (4)  0203 1211 133,20 97,60 (4)  0203 12 19 102,88 75,39 (4)  0203 19 11 102,88 75,39 (&lt;)  0203 19 13 148,81 1 09,05 (4)  0203 19 15 79,92 58,56 (4)  0203 19 55 148,81 109,05 (4)  020319 59 148,81 109,05 (4)  0203 21 10 91,86 67,31 (4)  0203 2211 133,20 97,60 (4)  0203 2219 102,88 75,39 (4)  0203 29 11 102,88 7539 (4)  0203 29 13 148,81 109,05 (')(")  0203 29 15 79,92 58,56 (4)  0203 29 55 148,81 109,05 (')(4)  0203 29 59 148,81 109,05 (4)  0206 30 21 111,15 81,45 7 0206 30 31 80,84 59,24 4 0206 41 91 111,15 81,45 7 0206 49 91 80,84 59,24 4 0209 00 11 36,74 26,93  0209 00 19 40,42 29,62  0209 00 30 22,05 16,16  021 0 1 1 1 1 1 33,20 97,60 (') (4)  0210 11 19 102,88 7539 (4)  0210 11 31 259,05 1 89,82 (4)  0210 11 39 203,93 1 49,44 (4)  0210 1211 79,92 58,56 C)(4)  0210 12 19 133,20 97,60 (4)  0210 19 10 117,58 86,16 (4)  0210 19 20 128,60 94,24 (4)  0210 19 30 102,88 75,39 (4)  0210 19 40 148,81 109,05 ( l ) (4)  0210 19 51 148,81 109,05 (4)  0210 19 59 148,81 109,05 (4)  021019 60 203,93 149,44 (4)  0210 19 70 256,29 1 87,80 (4)  0210 19 81 259,05 1 89,82 (4)  0210 19 89 259,05 189,82 (4)  0210 90 31 111,15 81,45  0210 90 39 80,84 59,24  1501 0011 29,40 21,54 3 1501 00 19 29,40 21,54  160100 10 128,60 109,97 0 24 1601 0091 215,87 196,13 (')(*) (4)  No L 79/1925. 3. 92 Official Journal of the European Communities CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 160100 99 146,98 129,59 0 00  1602 10 00 102,88 103,21 26 1602 20 90 119,42 114,63 25 1602 41 10 225,06 199,060  1602 4210 188,31 162,75 0  1602 49 11 225,06 211,16 0  1602 49 13 188,31 170,310  1602 49 15 18831 156,06 00  1602 49 19 124,01 109,79 (')O  1602 49 30 102,88 92,02 0  1602 49 50 61,55 6635 0  1602 90 10 119,42 108,77 26 1602 90 51 124,01 107,16  1902 20 30 61,55 57,59  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (*) The levy on products originating in the ACP and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation . 0 No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91/482/EEC. 0 Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 564/92 have been presented, are subject to the levies set out in the Annex to that Regulation. NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.